IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 160 MM 2014
                              :
                Respondent    :
                              :
                              :
          v.                  :
                              :
                              :
SELWYN D. KING,               :
                              :
                Petitioner    :


                                      ORDER


PER CURIAM
      AND NOW, this 21st day of November, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.